Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Subspecies E, in the reply filed on 7/26/21 is acknowledged.  Claims 5-8 and 16-17 are withdrawn. Claims 1- 4 and 9-15 have been examined on the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4 and 9-15  is/are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Duguid (US 6,134,586). The device of Duguid discloses, 
With respect to claim 1, A head protection system, comprising;


With respect to claim 2 , wherein said one or more pads are removably attached to said headwear (130)

With respect to claim 3, wherein said engagement mechanism is a hook and loop fastener system (130). 

With respect to claim 4, wherein said engagement mechanism is located on a rear portion of said headwear (Figure 4). 

With respect to claim 9, wherein said headwear is a hard-bodied protective headwear (10).

With respect to claim 10, wherein said engagement mechanism is an adhesive (column 5, line 41). 

With respect to claim 11, wherein said engagement mechanism
is a hook and loop fastener system (130). 

With respect to claim 12, wherein said hard-bodied headwear is a helmet (Column 1, lines 10-20). 

With respect to claim 13, wherein said helmet is selected from
the group of helmets consisting of: ski; hockey; batting; baseball; combat; bike;
motorcycle; skating; firefighter’s; stackhat; jockey; football; cricket; camogie; hurling;
lacrosse; rock climbing; construction; hardhat; mining; riot police; and fighter pilots. The helmet of the prior art is designed for football, or hockey;however, the intended use of the helmet does not provide any additional patentable weight and the prior art could be used in any of the listed sporting activities above as so desired by the wearer. 

With respect to claim 14, a helmet; and one or more pads; wherein said one or more padded components (120) are configured to removeably engage an exterior of said helmet via an engagement mechanism (130) ; wherein said engagement mechanism is selected from the group of engagement mechanisms consisting of one or more of: a hook and loop fastener; an adhesive; one or more friction snaps; and combinations thereof (Column 5, lines 39-41). 

With respect to claim 15, wherein said engagement mechanism is located on a rear portion of said headwear (Figure 4). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO -892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732